HEDRICK, Judge.
The defendant contends that there is no evidence in this record of actionable negligence upon the part of the defendant resulting in the injuries to the plaintiff. We agree.
Assuming, arguendo, that the plaintiff was an invitee in the nursing home, the defendant-owner owed her the duty of ordinary care to keep the premises in a reasonably safe condition so as not to expose her unnecessarily to danger, and to give her warning of hidden dangers or unsafe conditions of which *536it had knowledge, express or implied. 6 Strong, N. C. Index 2d, Negligence, § 53; Wrenn v. Convalescent Home, 270 N.C. 447, 154 S.E. 2d 483 (1967).
The defendant was under no duty to warn the plaintiff of a condition of which the plaintiff had knowledge equal to or superior to that of the defendant. Wrenn v. Convalescent Home, supra.
From the evidence it is clear that the plaintiff had as much or more knowledge as did the defendant concerning the condition of the floor. Considering the evidence in its light most favorable to the plaintiff, it fails to disclose any actionable negligence upon the part of the defendant, and the defendant’s motion for a directed verdict should have been allowed.
Reversed.
Judges Campbell and Britt concur.